Exhibit 10.1

AMENDMENT NO. 2 AND WAIVER TO CREDIT AGREEMENT

 

This AMENDMENT NO. 2 AND WAIVER TO CREDIT AGREEMENT, dated as of April 20, 2020
(this “Amendment”), is entered into by and among, inter alia, CENTRIC BRANDS
INC. (f/k/a DIFFERENTIAL BRANDS GROUP INC.), a Delaware corporation
(“Borrower”), each other Loan Party, the Lenders signatory hereto, ARES CAPITAL
CORPORATION, as the administrative agent (the “Administrative Agent”), ACF FINCO
I LP, as the revolving agent (the “Revolving Agent”) and as the collateral agent
(the “Collateral Agent”) and HPS INVESTMENT PARTNERS, LLC, as documentation
agent (the “Documentation Agent”; the Documentation Agent together with the
Administrative Agent, the Collateral Agent and the Revolving Agent, the
“Agents”; the Agents together with the Lenders, the “Lender Parties”).  All
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Credit Agreement (as defined below) and Collateral
Agreement (as defined below), as applicable.

WITNESSETH

WHEREAS, the Borrower and the Lender Parties are party to that certain First
Lien Credit Agreement, dated as of October 29, 2018 (as amended by that certain
Amendment No. 1 and Waiver to Credit Agreement, dated as of April 17, 2019, and
as further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Lender Parties agree to amend the
Credit Agreement to, among other things, modify (i) certain negative covenants
and (ii) the Excess Cash Flow prepayment for the fiscal year ended on December
31, 2019;

WHEREAS, the Borrower has informed the Administrative Agent that it desires to
extend the period of time for delivery of the (i)(a) audited consolidated
balance sheet and related statements of operations and comprehensive income,
cash flows and owners’ equity showing the financial position of the Borrower and
its subsidiaries as of the close of the fiscal year ending December 31, 2019 and
the consolidated results of its operations during such year, and a comparative
statement of revenue for the prior fiscal year, which consolidated balance sheet
and related statements of operations and comprehensive income, cash flows and
owners’ equity shall be audited by an independent certified public accounting
firm of recognized national standing reasonably acceptable to the Administrative
Agent and accompanied by an opinion of such accountants (which shall not contain
any scope of qualification (other than an emphasis of matter paragraph) (other
than solely with respect to, or resulting solely from (i) for any such
qualification relating to changes in accounting principles or practices
reflecting changes in GAAP that are required or approved by such auditors
(subject to Required Lender consent) and (ii) other than a “going concern”
qualification or exception resulting solely from (x) an impending maturity of
the Credit Facilities, the Second Lien Credit Facility or any Qualified
Securitization Financing or (y) the inability to demonstrate prospective
compliance with Section 6.10 of the Credit Agreement or Section 6.10 of the
Second Lien Credit Agreement or any other equivalent financial covenants under
any other Indebtedness permitted under the Credit Agreement)) to the effect that
such consolidated financial statements fairly present, in all material respects,
the financial position and results of operations of the Borrower and its
subsidiaries on a consolidated basis in accordance with GAAP and (b)
management’s discussion and analysis of significant operational and financial
developments during such fiscal year and “key performance indicator” report, in
each case, required to be delivered pursuant to Section 5.04(a) of the Credit
Agreement for the fiscal year ended December 31, 2019 (clauses (i)(a) and
(i)(b), collectively, the “2019 Financials”), (ii) related Compliance
Certificate required to be delivered pursuant to Section 5.04(e)(i) of the
Credit Agreement for such fiscal year (the “Compliance Certificate”), (iii)
related certificate of the accounting firm opining on or certifying such
statements stating whether they obtained knowledge during the course of their
examination of such statements of any such Default or Event of Default required
to be delivered, only if available after

1




use of commercially reasonable efforts, pursuant to Section 5.04(e)(ii) of the
Credit Agreement for such fiscal year (the “Auditor’s Certificate”) and (iv)
detailed consolidated monthly budgets for the fiscal year ending December 31,
2020 (the “2020 Budget”) required to be delivered pursuant to Section 5.04(h) of
the Credit Agreement, in each case until the expiration or termination of the
Waiver Period (as defined below) (the requested extensions set forth in clauses
(i) through (iv), collectively, the “Financial Deliverables Extension”);

WHEREAS, as of the date hereof, the Specified Defaults (as identified and
defined on Schedule A hereto) have occurred and are continuing;

WHEREAS, the Borrower has requested a waiver of the Specified Defaults during
the Waiver Period (as defined below); and

WHEREAS, the Agents and the Lender Parties signatory hereto, which constitute
Required Lenders, agree to amend certain provisions of the Credit Agreement
described below, consent to the Financial Deliverables Extension and waive the
Specified Defaults during the Waiver Period, in each case, subject to the terms
and conditions set forth herein.

NOW THEREFORE, in consideration of the foregoing recitals, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Amendment to Credit Agreement.  As of the Second Amendment Effective
Date, subject to the satisfaction of the conditions precedent set forth in
Section 4 hereof, the Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended to add the following
definitions in applicable alphabetical order:

“PIK Interest” shall mean interest that is payable-in-kind.

“Second Amendment” shall mean that certain Amendment No. 2 and Waiver to Credit
Agreement dated as of April 20, 2020.

“Second Amendment Fee” shall have the meaning assigned to such term in Section
2.12(h).  

“Second Amendment Effective Date” shall mean April 20, 2020.

“Second Amendment Waiver Period” shall mean the period from the Second Amendment
Effective Date through and including the date of termination or expiration of
the Waiver Period (as defined in the Second Amendment).

(b) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating in its entirety the definition of “Affiliate” as follows:

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified
provided, however, that, for purposes of the definition of “Excluded
Subsidiary”, Section 6.05,  6.07,  6.09 and 9.04 the term “Affiliate” or
“Affiliated Lender” shall also include (i) any person that directly or
indirectly owns 10% or more of any class

2




of Equity Interests of the person specified or that is an officer or director of
the Person, (ii) GSO, (iii) Blackstone Tactical Opportunities Fund and (iv) any
portfolio company of Tengram.

(c) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating in its entirety clause (b) of the definition of “Applicable Margin” as
follows:

(b) with respect to any Revolving Loan, 6.50% per annum in the case of any
Eurocurrency Loan, and 5.50% per annum in the case of any ABR Loan and

(d) Section 1.01 of the Credit Agreement is hereby amended by amending the
definition of “Cash Dominion Period” by inserting the following sentence at the
end thereof:  “Notwithstanding the foregoing, no Cash Dominion Period shall be
existing or occur during the Second Amendment Waiver Period.”

(e) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating in its entirety the definition of “Credit Support Assets” as follows:

“Credit Support Assets” shall mean the Receivables and other Collateral (as
defined in the Permitted CIT Agreements as of the Closing Date) pledged or sold
pursuant to the terms of the Permitted CIT Agreements.

(f) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating in its entirety the definition of “Excess Availability” as follows:

“Excess Availability” shall mean, as of any date of determination, the amount
equal to Availability minus the aggregate amount, if any, of all trade payables
of Borrower and its Subsidiaries aged in excess of 90 days and all book
overdrafts of Borrower and its Subsidiaries in excess of historical practices
with respect thereto as determined by the Revolving Agent in its Permitted
Discretion; provided, that from and after the Second Amendment Effective Date,
“Excess Availability” shall be deemed to be $0.

(g) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating in its entirety the definition of “Excess Cash Flow Period” as
follows:

“Excess Cash Flow Period” shall mean (a) the fiscal year of the Borrower ending
on December 31, 2020, and (b) each fiscal year of the Borrower ended thereafter.

(h) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating in its entirety clause (a) of the definition of “Excluded Subsidiary”
as follows:

(a) any Subsidiary that is not a Wholly Owned Subsidiary on any date such
Subsidiary would otherwise be required to become a Guarantor pursuant to the
requirements of Section 5.11 (for so long as such Subsidiary remains a
non-Wholly Owned Subsidiary); provided that any Domestic Subsidiary that becomes
a non-Wholly Owned Subsidiary after the Closing Date, as a result of (i) any
disposition or issuance of Equity Interests of such Domestic Subsidiary in
either case to a Person that is an Affiliate of such Person, (ii) any
transaction entered into primarily in contemplation of such Domestic
Subsidiary’s ceasing to constitute a Subsidiary Loan Party or (iii) any
disposition or issuance of Equity Interests of such Domestic Subsidiary for less
than the fair market value of such Equity Interests (as reasonably determined by
the Borrower), shall not, in any case, be an Excluded Subsidiary solely by
virtue of this clause (a),



3




(i) Section 1.01 of the Credit Agreement is hereby amended by replacing the
reference to “any Loan Party receives” with “the Loan Parties receive” in the
definition of “Material Agreement”.

(j) Section 1.01 of the Credit Agreement is hereby amended by replacing the
reference to “has received” with “receive or will receive” in the definition of
“Material License Agreements”.

(k) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating in its entirety the definition of “Permitted Credit Support
Arrangement” as follows:

1 “Permitted Credit Support Arrangement” shall mean the sale by a Loan Party or
its Subsidiaries of Receivables to (i) The CIT Group/Commercial Services, Inc.
(the “Initial US CIT Service”) pursuant to (1) that certain Deferred-Purchase
Factoring Agreement by and between the Initial CIT Servicer and Differential
Brands Group Inc., American Marketing Enterprises Inc.; Briefly Stated, Inc.;
F&T Apparel LLC; GBG-BCBG LLC; GBG Accessories Group LLC; GBG Beauty LLC; GBG
Denim USA LLC; GBG Jewelry Inc.; GBG Socks LLC; GBG West LLC; KHQ Investments
LLC; Rossetti Handbags and Accessories, Ltd. and VZI Investment Corp.
(collectively, the “Differential Companies”) dated on or about the Closing Date;
(2) that certain Deferred Purchase Export Factoring Agreement by and between the
Initial CIT Servicer and the Differential Companies; (3) that certain Second
Amended and Restated Deferred Purchase Factoring by and between Robert Graham
Designs, LLC, Hudson Clothing, LLC and DFBG Swims LLC dated on or about the
Closing Date and (ii) the sale of Receivables under the Canadian Sales Factoring
Agreement by and between CIT Financial (Canada) ULC (the “Initial Canadian CIT
Servicer” and together with the Initial US CIT Servicer, the “Initial CIT
Servicers” and each, an “Initial CIT Servicer”) and GBG Denim Canada ULC, dated
December 24, 2015, as amended by that certain amendment dated on or about the
Closing Date; as each such agreement is in effect as of the Second Amendment
Effective Date (collectively, the “Permitted CIT Agreements” and each, a
“Permitted CIT Agreement”).

(a) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating in its entirety the definition of “Permitted Credit Support Services”
as follows:

2 “Permitted Credit Support Services” shall mean (i) cash collateral or letters
of credit in respect of or as part of the borrowing base for a Qualified
Securitization Financing the amount needed to support borrowings and other
advances under a Qualified Securitization Financing (as determined by the
Borrower) (such cash collateral and/or letters of credit, the “Permitted
Securitization Cash Collateral”), and (ii) service fees, expenses and other
Charges in respect of the Permitted CIT Agreements in an aggregate amount not to
exceed 1.00% of annual sales at any one time outstanding as determined by the
Company.

(a) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating in its entirety the definition of “PNC Securitization” and “PNC
Securitization Documents” as follows:

3 “PNC Securitization” and “PNC Securitization Documents” shall mean that
certain Receivables Purchase Agreement, dated as of the Closing Date (and as in
effect as of the Second Amendment Effective Date, “PNC Receivables Purchase
Agreement”) among Spring Funding, LLC, as seller (the “SPV”), the Borrower, as
servicer, the various purchasers from time to time party thereto (the “PNC
Securitization Purchasers”), PNC Capital Markets LLC, as structuring agent (the
“PNC Securitization Structuring Agent”) and PNC Bank, National Association, as
administrative agent (the “PNC Securitization Administrative Agent”; together
with the PNC Securitization Purchasers and the PNC Securitization Structuring
Agent, each a “PNC Securitization Secured Party” and collectively, the “PNC
Securitization Secured Parties”) and the related agreements and documents

4




executed and delivered in connection with the PNC Receivables Purchase
Agreement, in each case, as in effect as of the Second Amendment Effective Date.

(a) Section 1.01 of the Credit Agreement is hereby amended by deleting “(x)” in
the definition of “PNC Intercreditor Agreement” and deleting the clause that
reads as follows:

4 and (y) any other intercreditor agreement entered into from time to time by
the holders of one or more classes of Indebtedness, the Loan Parties and the
Collateral Agent and any lender or agent from time to time and designated by the
Collateral Agent and the Borrower as a “PNC Intercreditor Agreement”, in each
case, as the same may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time, and which term shall also include any
replacement intercreditor agreement entered into in accordance with the terms
hereof

(a) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating in its entirety the grid set forth in the definition of “Pricing Grid”
as follows:

Consolidated First Lien Leverage Ratio

Applicable Margin for Term Loans that are Eurocurrency Loans


Applicable Margin for Term Loans that are ABR Loans

PIK Interest for Term Loans

Greater than 2.75 to 1.00

6.00%

5.00%

2.00%

Equal to or less than  2.75 to 1.00 but greater than 2.25 to 1.00

5.75%

4.75%

2.00%

Equal to or less than  2.25 to 1.00

5.50%

4.50%

2.00%

 

(b) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating in its entirety the definition of “Qualified Securitization Financing”
as follows:

5 “Qualified Securitization Financing” shall mean the PNC Securitization as in
effect on the Second Amendment Effective Date.

(a) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating in its entirety the definition of “Qualified Securitization Financing
Documentation” as follows:

6 “Qualified Securitization Financing Documentation” shall mean the
documentation evidencing any Qualified Securitization Financing as in effect on
the Second Amendment Effective Date.

(a) Section 1.01 of the Credit Agreement is hereby amended by amending the
definition of “Reserves” by inserting the following sentence at the end thereof:

1 “Notwithstanding anything herein to the contrary, no new Reserves shall be
implemented, and no existing Reserves shall be increased, during the Second
Amendment Waiver Period.” 



5




(a) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating in its entirety the definition of “Securitization Assets” as follows:

“Securitization Assets” shall mean the accounts receivable of the Loan Parties
and other Supporting Assets (as defined in the PNC Receivables Purchase
Agreement) and any other assets of the Securitization Subsidiary pledged or sold
pursuant to the terms of the Receivables Purchase Agreement and the other PNC
Securitization Documents.

(b) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating in its entirety the definition of “Securitization Financing” as
follows:

2 “Securitization Financing” shall mean any transaction or series of
transactions that may be entered into by the Borrower or any of its Subsidiaries
pursuant to which the Borrower or any of its Subsidiaries may sell, convey or
otherwise transfer to (a) a Securitization Subsidiary (in the case of a transfer
by the Borrower or any of its Subsidiaries) or (b) any other Person (in the case
of a transfer by a Securitization Subsidiary), or may grant a security interest
in, any Securitization Assets of the Borrower or any of its Subsidiaries.  For
the avoidance of doubt, a “Securitization Financing” for the purposes of this
agreement shall include an on or off-balance sheet receivables securitization
arrangement (including the PNC Securitization), as well as, any factoring
arrangement, receivables financing or vendor financing arrangement.

(a) Section 1.01 of the Credit Agreement is hereby amended by adding “in each
case, pursuant to the PNC Securitization” immediately following “collateral and
other assets relating thereto,” in the definition of “Securitization
Subsidiary”.

(b) Section 2.06(b) of the Credit Agreement is hereby amended by adding the
following sentence immediately after the period at the end thereof:

For the avoidance of doubt, amounts forwarded to the Revolving Agent’s Account
pursuant to the Revolving Agent’s exercise of cash dominion during any Cash
Dominion Period shall be applied to pay the Obligations owing to the Revolving
Agent and/or the Revolving Lenders until Paid in Full (including, without
limitation, any costs or expenses of the Revolving Agent and to Cash
Collateralize all then-outstanding L/C Exposure).

(c) Section 2.11(c) of the Credit Agreement is hereby amended by replacing the
reference to “December 31, 2019” with “December 31, 2020”.

(d) Section 2.12(b) of the Credit Agreement is hereby amended by replacing “in
connection with” with “concurrent with (and in any event no later than the next
following Business Day)”.

(e) Section 2.12 of the Credit Agreement is hereby amended by adding the
following Section 2.12(h) immediately following Section 2.12(g): 

(h) The Borrower agrees to pay to each Lender (other than a Defaulting Lender),
through the Administrative Agent, a one-time amendment fee (the “Second
Amendment Fee”) in an aggregate amount equal to the sum of (i) 1.00% of the
aggregate principal amount of Term Loans outstanding plus (ii) 1.00% of the
Revolving Facility Aggregate Commitments in effect, in each case, as of the
Second Amendment Effective Date. The Second Amendment Fee shall be allocated to
the Lenders in accordance with their relative pro rata shares of the Credit
Facilities as of the Second Amendment Effective Date, which amount shall, be
earned, due and payable on May 15, 2020 and increase the aggregate principal
amount of the Term Loans and Revolving Loans, as applicable, as of May 15,

6




2020 and shall be deemed to be part of the Term Loans and Revolving Loans, as
applicable, for all purposes (including with respect to any Prepayment Fee
payable pursuant to Section 2.12(e)) and continue to accrue interest as provided
for herein.

(f) Section 2.13(d) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(d) Accrued interest on each Loan shall be payable in arrears and (other than
any PIK Interest) in cash (i) on each Interest Payment Date for such Loan, (ii)
in the case of Revolving Loans, upon the earlier of the termination of the
Revolving Facility Commitments and the applicable Maturity Date and (iii) in the
case of the Term Loans, on the Maturity Date with respect thereto; provided,
that (A) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (B) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Revolving Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment, and (C)
in the event of any conversion of any Eurocurrency Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion; provided,  further, that PIK Interest
shall be capitalized with, added to, and shall be deemed to be part of the Term
Loans for all purposes (including with respect to any Prepayment Fee payable
pursuant to Section 2.12(e)) and the principal amount of the Term Loans shall
thereafter be treated as having been increased by the amounts of interest
capitalized, such increased principal to be allocated ratably to the principal
amounts of the Loans and Borrowings held by each Lender in accordance with the
aggregate principal amount of outstanding Term Loans and Borrowings of the
Lenders.  For the avoidance of doubt, such PIK Interest shall be compounded on
each Interest Payment Date.

(g) Section 4.01 of the Credit Agreement is hereby amended by adding the
following Section 4.01(d) immediately following Section 4.01(c):

“On or following the Second Amendment Effective Date, with respect to any
Revolving Borrowing or any issuance, amendment, renewal or extension of a Letter
of Credit, the Revolving Agent shall have consented to such Revolving Borrowing
or such issuance, amendment, renewal or extension of such Letter of Credit in
its sole discretion and, with respect to any issuance, amendment, renewal or
extension of a Letter of Credit, if required by the Revolving Agent such Letter
of Credit shall be fully Cash Collateralized in a manner satisfactory to
Revolving Agent.” 

(h) Section 6.01(bb) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(bb) Indebtedness incurred pursuant to a Qualified Securitization Financing in
an aggregate principal amount not to exceed $600,000,000 at any one time
outstanding (it being understood that to the extent a Qualified Securitization
Financing is entered into by a Securitization Subsidiary, the amount of
Indebtedness available under this clause (bb) shall be reduced dollar-for-dollar
by the principal amount then outstanding under such Qualified Securitization
Financing entered into by a Securitization Subsidiary); and

(i) Section 6.01 of the Credit Agreement is hereby amended by adding the
following paragraph immediately following Section 6.01(cc):

Notwithstanding anything to the contrary contained in this Section 6.01,
commencing on the Second Amendment Effective Date, the Borrower and its
Subsidiaries shall not utilize clauses (e),

7




(f), (h), (i), (j), (k), (l), (m), (n), (o), (r), (s), (t), (y) and (bb) above
to (i) incur, create, assume or permit to exist any new Indebtedness after the
Second Amendment Effective Date or (ii) amend, increase, extend, refinance or
otherwise modify any Indebtedness existing as of the Second Amendment Effective
Date without the prior written consent of the Required Lenders, provided that
with respect to (A) clause (e) above, this foregoing limitation shall not apply
with respect to any Indebtedness of any Loan Party to any other Loan Party that
is otherwise permitted by clause (e) and as long as such Indebtedness is
incurred, created, assumed or amended, increased, extended, refinanced or
otherwise modified in the ordinary course of business and (B) clause (j) above,
this foregoing limitation shall not apply with respect to any PIK Interest
accruing thereunder.

 

(j) Section 6.02 of the Credit Agreement is hereby amended by adding the
following paragraphs immediately following Section 6.02(nn):

Notwithstanding anything to the contrary contained in this Section 6.02,
commencing on the Second Amendment Effective Date, the Borrower and its
Subsidiaries shall not utilize clauses (cc) and (ee) above to (i) incur, create,
assume or permit to exist any new Lien on any of their property or assets after
the Second Amendment Effective Date or (ii) amend, increase, extend, refinance
or otherwise modify any Liens (and the underlying obligations or Indebtedness
secured thereby) existing as of the Second Amendment Effective Date without the
prior written consent of the Required Lenders.

 

Notwithstanding anything to the contrary contained in this Section 6.02, only
Liens pursuant to Section 6.02(l) shall be permitted in favor of any PNC
Securitization Secured Party.

(k) Section 6.04(g) of the Credit Agreement is hereby amended by replacing the
reference to “Indebtedness” with “Investments”.

(l) Section 6.04(x) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(x)(i) Investments in a Securitization Subsidiary to the extent required by the
applicable Qualified Securitization Financing Documentation therefor or
resulting from the transfers of Securitization Assets pursuant to the terms of
such Qualified Securitization Financing Documentation; provided, however, that
any such Investment in a Securitization Subsidiary is in the form of a
contribution of additional Securitization Assets or as equity (other than
Disqualified Stock), (ii) Investments in any Securitization Subsidiary in the
form of Permitted Credit Support Services provided to or on behalf of such
Securitization Subsidiary (provided any such Investments (x) may not exceed
$30,000,000 in the aggregate at any one time outstanding and (y) on an
individual basis may not be more than the amount needed to prevent or cure any
associated default under the Qualified Securitization Financing Documents) and
(iii) distributions or payments of Securitization Fees in connection with a
Qualified Securitization Financing; 

(m) Section 6.04 of the Credit Agreement is hereby amended by adding the
following paragraph immediately following the ultimate paragraph thereof:

Notwithstanding anything to the contrary contained in this Section 6.04,
commencing on the Second Amendment Effective Date, the Borrower and its
Subsidiaries shall not utilize clauses (b)(v), (d), (j), (k), (o), (q), (r),
(t), (u), (w) and (bb) above to (i) make, assume or permit to exist any new
Investment after the Second Amendment Effective Date or (ii) amend, increase,
extend or otherwise modify any Investment existing as of the Second Amendment
Effective Date without the prior written consent of the Required Lenders.



8




(n) Section 6.05(a) of the Credit Agreement is hereby amended by replacing the
reference to “accounts receivable” with “Credit Support Assets”.

(o) Section 6.05(d) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(d)  any Disposition of Securitization Assets, and to the extent constituting a
Disposition, any furnishing of Permitted Securitization Cash Collateral to a
Securitization Subsidiary or the PNC Securitization Parties, in each case,
solely to the extent subject to a Qualified Securitization Financing; provided,
that in the case of a Disposition pursuant to the PNC Securitization, such
Disposition shall be permitted solely to the extent such Disposition is prior to
the Purchase and Sale Termination Date (as defined in the PNC Purchase and Sale
Agreement as in effect on the Closing Date);

(p) Section 6.05(r) of the Credit Agreement is hereby amended by replacing the
reference to “100,0000,000” with “100,000,000”.

(q) Section 6.05 of the Credit Agreement is hereby amended by adding the
following paragraphs following the ultimate paragraph thereof:

Notwithstanding anything to the contrary contained in this Section 6.05,
commencing on the Second Amendment Effective Date, the Borrower and its
Subsidiaries shall not utilize clauses (c), (f), (h), (i), (l), (m), (o) and (r)
above without the prior written consent of the Required Lenders.

 

(r) Section 6.06 of the Credit Agreement is hereby amended by adding the
following paragraph immediately following Section 6.06(i):

Notwithstanding anything to the contrary contained in this Section 6.06,
commencing on the Second Amendment Effective Date, the Borrower and its
Subsidiaries shall not utilize clauses  (a)(ii), (c), (d), (g), and (h) above
without the prior written consent of the Required Lenders.

(s) Section 6.07 of the Credit Agreement is hereby amended by amending and
restating the lead-in paragraph in its entirety as follows:

(a)  [reserved]; or (b) sell or transfer any property or assets to, or purchase
or acquire any property or assets from, or otherwise engage in any other
transaction, with a value in excess of $1,000,000 for any single transaction or
series of related transactions, with, any of its Affiliates, unless such
transaction is upon terms not materially less favorable to the Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate, except that this Section
shall not prohibit:

(t) Section 6.07(b)(v) of the Credit Agreement is hereby amended by (i) deleting
“and any amendment thereto or similar agreements which it may enter into
thereafter” and (ii) replacing the reference to “this clause (iv)” with “this
clause (v)”.

(u) Section 6.07(b)(xii) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(xii) transactions contemplated by, or in connection with, the Transition
Services Agreement as in effect on the Closing Date;



9




(v) Section 6.07 of the Credit Agreement is hereby amended by adding the
following paragraph immediately following Section 6.07(b)(xix):

Notwithstanding anything to the contrary contained in this Section 6.07,
commencing on the Second Amendment Effective Date, the Borrower and its
Subsidiaries shall not utilize clauses (viii), (x), (xi), (xiii), (xiv), (xv),
(xvii), (xviii) and (xix) above without the prior written consent of the
Required Lenders, provided that with respect to clause (xvii) above, this
foregoing limitation shall not apply with respect to any transactions solely
among the Loan Parties and as long as such transactions are in the ordinary
course of business.

(w) Section 6.09(a) of the Credit Agreement is hereby amended by deleting “(x)”
and deleting the clause that reads:

and (y) in the case of any Qualified Securitization Financing Documentation (or
any Permitted Refinancing in respect thereof), any such amendments,
modifications or changes so long as the applicable Securitization Financing will
remain a “Qualified Securitization Financing”.

(x) Section 6.09(b)(i)(B) of the Credit Agreement is hereby amended by deleting
the “,” at the end of such clause (B) and adding the following proviso:

; provided that, notwithstanding the foregoing, interest payments with respect
to the Indebtedness under the Second Lien Credit Agreement (or any Permitted
Refinancing Indebtedness in respect of the foregoing) (i) made on or prior to
the one year anniversary of the Second Amendment Effective Date, shall only be
permitted in-kind (through the capitalization of such interest to the principal
amount of such Indebtedness) and (ii) made after the one year anniversary of the
Second Amendment Effective Date, may be made in cash only if the Consolidated
First Lien Leverage Ratio as of the date of such payment, on a pro forma basis,
does not exceed 3.00 to 1.00,

(y) Section 6.09 of the Credit Agreement is hereby amended by adding the
following Section 6.09(d) immediately following Section 6.09(c):

(d) With respect to the PNC Securitization Documents (i) amend or modify in any
manner to permit assignments or participations thereof to any Affiliated Lender
without the prior written consent of the Required Lenders or (ii) no Affiliated
Lender shall receive an assignment or participation without the prior written
consent of the Required Lenders.

(z) Section 6.09 of the Credit Agreement is hereby amended by adding the
following Section 6.09(e) immediately following Section 6.09(d):

(e)With respect to the PNC Securitization Documents, directly or indirectly make
any true up payments prior to the date on which such true up payment is due and
no such true up payments may be made, other than with internally generated cash,
without the prior written consent of the Required Lenders.

(aa) Section 7.01(f) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(i) any event or condition occurs that (a) results in any Material Indebtedness
becoming due prior to its scheduled maturity (with all applicable grace periods
having expired), (b) enables or permits (with all applicable grace periods
having expired) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to

10




become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity (including, in the case of a Qualified
Securitization Financing, any event or condition occurs under the terms of the
documents relating to the applicable Qualified Securitization Financing that
terminates the Qualified Securitization Financing or that would permit the
providers thereof to terminate such financing or arrangement or commitments or
availability with respect thereto, in each case regardless of whether or not
subsequently cured or waived under such Qualified Securitization Financing
Documentation) or (ii) the Borrower or any Subsidiary shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof
(with all applicable grace periods having expired); provided, that this
clause (f) shall not apply (and no Default or Event of Default shall result) to
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness.

Section 2. Temporary Waiver of Specified Defaults; Financial Deliverables
Extension.

(a) Confirmation of Specified Defaults.  Each Loan Party (i) acknowledges and
agrees that (A) each of the Specified Defaults constitutes a material Event of
Default that has occurred and is continuing as of the date hereof, as the case
may be, and (B) none of the Specified Defaults has been cured as of the date
hereof, and (ii) represents that, except for the Specified Defaults, no other
Defaults or Events of Default have occurred and are continuing as of the date
hereof, or are expected to occur during the Waiver Period, as the case may be. 

(b) Temporary Waiver of Specified Defaults; and Temporary Waiver Default Rights
and Remedies.

(i) Effective as of the Second Amendment Effective Date, each of the Lender
Parties agrees that until the expiration or termination of the Waiver Period, it
will temporarily waive the Specified Defaults; provided, however, (A) the Lender
Parties shall have no obligation to make any further Loans or other extensions
of credit to Borrower or any other Loan Party, and (B) each Loan Party shall
comply with all limitations, restrictions or prohibitions that would otherwise
be effective or applicable under the Credit Agreement or any of the other Loan
Documents during the continuance of any Default or Event of Default. The
temporary waiver granted pursuant to this Section 2(b)(i) with respect to the
Specified Defaults shall not be construed to be a waiver of any other Default or
Event of Default that has occurred and is continuing or that may occur from and
after the Second Amendment Effective Date.

(ii) As used herein, the term “Waiver Period” shall mean the period beginning on
the Second Amendment Effective Date and ending on the earliest to occur of (the
occurrence of clause (i), (ii) or (iii), a “Waiver Period Termination Event”):
(i) the occurrence of any Event of Default under subsection 7.01(h) or 7.01(i)
of the Credit Agreement (a “Bankruptcy Default”), (ii) the occurrence of any
Waiver Period Default (as hereinafter defined), and (iii) 11:59 p.m. (New York
City time) on May 29, 2020.  As used herein, the term “Waiver Period Default”
shall mean (A) the occurrence of any Default or Event of Default other than the
Specified Defaults, (B) the failure of Borrower or any other Loan Party to
comply timely with any term, condition, or covenant set forth in this Amendment,
including, without limitation, as set forth in Section 2(c) hereof, (C) the
failure of any representation or warranty made by Borrower or any other Loan
Party under or in connection with this Amendment to be true and complete in all
material respects as of the date when made or any other breach of any such
representation or warranty, (D) any occurrence, event or change in facts or
circumstances occurring on or after the Second Amendment Effective Date that
would have a Material Adverse Effect, other than the potential impact associated
with the COVID-19 pandemic (the breadth and extent of which are unknown as of
the date hereof), (E) the repudiation and/or assertion of any defense by any
Loan Party with respect to this Amendment or any Loan Document or the pursuit of
any claim by any Loan Party against any Agent, any Lender or any Indemnitee,

11




(F) the termination or expiration of any other waiver or forbearance granted by
another creditor of the Loan Parties, including, but not limited to, with
respect to the Second Lien Credit Agreement and the PNC Securitization
Documents, (G) the Restructuring Term Sheet failing to be in a form acceptable
to the Agents on or prior to 11:59 p.m. (New York City time) on May 11, 2020 or
(H) the occurrence of any “Event of Termination” (or other similar term) (as
defined in the PNC Receivables Purchase Agreement) or any other event or
condition occurs that enables or permits (with all applicable grace periods
having expired) the holder or holders of the PNC Securitization or any trustee
or agent on its or their behalf to terminate the PNC Securitization or cause the
PNC Securitization to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof (regardless of whether such Event of
Termination has been waived or cured).  Any Waiver Period Default shall
constitute an immediate Event of Default under the Credit Agreement and other
Loan Documents.

(iii) Upon the occurrence of a Waiver Period Termination Event, the agreement of
the Lender Parties hereunder to waive and forbear from exercising their
respective default-related rights and remedies shall immediately terminate
without the requirement of any demand, presentment, protest, or notice of any
kind, all of which Borrower and the other Loan Parties each waives.  Borrower
and the other Loan Parties each agrees that any or all of the Lender Parties may
at any time thereafter proceed to exercise any and all of their respective
rights and remedies under any or all of the Credit Agreement, any other Loan
Document and/or applicable law, including, without limitation, their respective
rights and remedies with respect to the Specified Defaults, and for avoidance of
doubt, each of the Specified Defaults shall be deemed to have occurred and be
continuing (and unwaived) as of the date such Specified Default occurred
(without giving effect to the temporary waiver and forbearance provisions of
this Agreement).  Without limiting the generality of the foregoing, upon the
occurrence of a Waiver Period Termination Event, the Lender Parties may, in
their sole discretion and without the requirement of any demand, presentment,
protest, or notice of any kind, (i) suspend or terminate any commitment to
provide Loans or other extensions of credit under any or all of the Credit
Agreement and other Loan Documents, (ii) charge interest on any or all of the
Obligations at the Default Rate, effective from and after the date of the first
Specified Default to occur on a retroactive basis, (iii) commence any legal or
other action to collect any or all of the Obligations from Borrower, any other
Loan Party and/or any Collateral, (iv) foreclose or otherwise realize on any or
all of the Collateral, and/or appropriate, setoff or apply to the payment of any
or all of the Obligations, any or all of the Collateral, and (v) take any other
enforcement action or otherwise exercise any or all rights and remedies provided
for by any or all of the Credit Agreement, any other Loan Documents and/or
applicable law, all of which rights and remedies are fully reserved by the
Lender Parties. 

(iv) Any agreement by the Lender Parties to extend the Waiver Period, if any,
must be set forth in writing and signed by a duly authorized signatory of each
of the Agents and the Required Lenders.

(v) Borrower and the other Loan Parties each acknowledge that the Lender Parties
have not made any assurances concerning (i) any possibility of an extension of
the Waiver Period, (ii) the manner in which or whether the Specified Defaults
may be resolved or (iii) any additional forbearance, waiver, restructuring or
other accommodations.

(vi) The parties hereto agree that the running of all statutes of limitation and
the doctrine of laches applicable to all claims or causes of action that any
Lender Party may be entitled to take or bring in order to enforce its rights and
remedies against Borrower or any other Loan Party are, to the fullest extent
permitted by law, tolled and suspended during the Waiver Period.

(vii) Borrower and the other Loan Parties acknowledge and agree that any Loan or
other financial accommodation that any Lender Party makes on or after the Second
Amendment Effective Date has been made by such party in reliance upon, and is
consideration for, among other things, the general

12




releases and indemnities contained in Section 7 hereof, the amendments to the
Credit Agreement contained in Section 1 hereof and the other covenants,
agreements, representations and warranties of Borrower and the other Loan
Parties hereunder.

(c) Supplemental Terms, Conditions and Covenants During the Temporary Waiver
Period.  The Borrower and Loan Parties hereto hereby agree to comply with the
following terms, conditions and covenants during the Waiver Period, in each case
notwithstanding any provision to the contrary set forth in this Amendment, the
Credit Agreement or any other Loan Document: 

(i) Borrower and the other Loan Parties covenant and agree that commencing with
the week ending April 24, 2020 and on a weekly basis thereafter during the
Waiver Period, Borrower shall, or shall cause Alvarez & Marsal  and/or PJT
Partners to prepare and deliver to the Agents, rolling 13-week cash flow reports
and projections, in form and methodology consistent with previous 13 week cash
flow reports delivered to the Agents (and which shall include detailed accounts
receivables and accounts payable aging information);

(ii) On or before April 30, 2020, Borrower shall prepare and deliver to the
Agents its business plan through and including the fiscal year ending December
31, 2021 which business plan shall be approved by the special committee of the
Borrower’s Board of Directors, and shall include  projections and discussions of
key assumptions and drivers (including, but not limited to detailed
vendor-specific information);

(iii) On or before April 30, 2020, Borrower shall prepare and deliver to the
Agents a restructuring term sheet proposal (the most recently delivered draft
thereof, the “Restructuring Term Sheet”) acceptable to the Loan Parties, and
shall thereafter engage in negotiations with the Agents to achieve a
Restructuring Term Sheet acceptable to the Loan Parties and the Agents by no
later than May 11, 2020  provided that each such Restructuring Term Sheet must
provide for its implementation by no later than May 29, 2020;

(iv) Borrower covenants and agrees that (A) commencing with the week ending
April 24, 2020 and on a weekly basis thereafter during the Waiver Period,
Borrower shall participate in senior management conference calls with the Agents
and the Lenders, and shall cause and authorize and direct Alvarez & Marsal and
PJT Partners to participate in such conference calls, (B) commencing with the
week ending April 24, 2020 and on a weekly basis thereafter during the Waiver
Period, Borrower shall cause and authorize and direct Alvarez & Marsal and PJT
Partners to participate in other separate direct conference calls with the
Agents and the Lenders and (C) Borrower shall cause and authorize and direct
Alvarez & Marsal and PJT Partners to provide the Agents and the Lenders with
such additional information as the Agents and the Lenders may reasonably
request;

(v) Borrower and the other Loan Parties covenant and agree that commencing with
the week ending April 17, 2020 and at all times thereafter during the Waiver
Period, Borrower shall, or shall cause PJT Partners to prepare and deliver to
the Agents (x) any Weekly Reports or Daily Reports (each as defined in the PNC
Receivables Purchase Agreement) concurrent with delivery under the PNC
Receivables Purchase Agreement and (y) on a weekly basis, an Accounts roll
forward report, broken out by Account Debtor, in each case, in form and
substance satisfactory to Agents; and

(vi) Borrower and the other Loan Parties shall (i) promptly provide to the
Revolving Agent a detailed cash flow schematic of all Deposit Accounts and
Securities Accounts of the Loan Parties identifying each such account by account
number, banking institution, and type (e.g., collection account, payroll
account, etc.), identifying any “zba” or other standing instructions as to flow
of cash amongst the Deposit Accounts of the Loan Parties, and identifying which
accounts are Excluded Accounts and (ii) use

13




reasonable efforts to cooperate with any requests of the Revolving Agent to
facilitate implementation of cash dominion (for the avoidance of doubt, such
implementation to occur following the cessation of the Waiver Period),
including, without limitation, opening one or more additional Deposit Accounts
and providing Control Agreements over any such additional Deposit Accounts (or
amending any existing Control Agreements for such purpose) in order to
facilitate the implementation of cash dominion and minimize any associated
disruption on the operations of the Loan Parties. 

(d) Financial Deliverables Extension.  Subject to the satisfaction of the
conditions precedent set forth in Section 4 hereof, the Required Lenders hereby
consent to the Financial Deliverables Extension; provided that the 2019
Financials, the related Compliance Certificate, the related Auditor’s
Certificate and the 2020 Budget shall be delivered on or prior to the expiration
or termination of the Waiver Period.

Section 3. Representations and Warranties of Borrower.  In order to induce the
Lender Parties signatory hereto to enter into this Amendment, the Borrower
hereby represents and warrants that:

(a) Organization; Power; Qualification.  The Borrower and each of the
Subsidiaries (a) is a limited liability company, unlimited liability company,
corporation or partnership duly organized, validly existing and in good standing
(or, if applicable in a foreign jurisdiction, enjoys the equivalent status under
the laws of any jurisdiction of organization outside the United States) under
the laws of the jurisdiction of its organization, (b) has all requisite
corporate or other organizational power and authority to own its property and
assets and to carry on its business as now conducted, except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect (c)
is qualified to do business in each jurisdiction and licensed and, as
applicable, in good standing under the laws of each jurisdiction where such
qualification or license or, if applicable, good standing is required, except
where the failure so to qualify would not reasonably be expected to have a
Material Adverse Effect, (d) has the corporate or other organizational power and
authority to execute, deliver and perform its obligations under this Amendment,
each of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is or will be a party and, in the case of the Borrower, to
borrow and otherwise obtain credit under the Credit Agreement and (e) has all
requisite governmental licenses, authorizations, consents and approvals to own
its property and assets and to carry on its business as now conducted, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

(b) Authorization; Enforceability.  The Borrower and each of the Loan Parties
has the power and has taken all necessary action, corporate or otherwise, to
authorize it to execute, deliver, and perform its obligations under this
Amendment and to consummate the transactions contemplated hereby.  This
Amendment has been duly executed and delivered by the Borrower and each of the
Loan Parties, and this Amendment (and the Credit Agreement as modified hereby)
is the legal, valid and binding obligation of the Borrower and each of the Loan
Parties, enforceable in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

(c) No Conflicts, Etc.  The execution, delivery, and performance of this
Amendment in accordance with its terms and the consummation of the transactions
contemplated hereby do not and will not (i) violate (A) any provision of law,
statute, rule or regulation, (B) the certificate or articles of incorporation or
other constitutive documents (including any limited liability company or
operating agreements) or by-laws of the Borrower or any other Loan Parties, (C)
any applicable order of any court or any rule, regulation or order of any
Governmental Authority or (D) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which the
Borrower or any other Loan Party is a party or by which any of them or any of
their property is or may be bound, or (ii)

14




result in or require the creation or imposition of any Lien upon or with any
assets or property of Borrower or any Loan Party.

(d) Solvency.  Immediately after giving effect to this Amendment (i) the sum of
the debt (including contingent liabilities) of the Borrower and its
Subsidiaries, taken as a whole, does not exceed the fair value of the present
assets of the Borrower and its Subsidiaries, taken as a whole; (ii) the fair
saleable value of the assets of the Borrower and its Subsidiaries, taken as a
whole, is not less than the amount that will be required to pay the probable
liabilities (including contingent liabilities) of the Borrower and its
Subsidiaries, taken as a whole, on their debts as they become absolute and
matured; (iii) the capital of the Borrower and its Subsidiaries, taken as a
whole, is not unreasonably small in relation to the business of the Borrower or
its Subsidiaries, taken as a whole, contemplated as of the Second Amendment
Effective Date; and (iv) the Borrower and its Subsidiaries, taken as a whole, do
not intend to incur, or believe that they will incur, debts (including current
obligations and contingent liabilities) beyond their ability to pay such debts
as they mature in the ordinary course of business.  For the purposes of this
Section 3(d), the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

(e) Liabilities.  

(i) Except as (i) set forth in the financial statements and reports delivered to
the Administrative Agent pursuant to Section 5.04(c) of the Credit Agreement for
the fiscal month ending January 31, 2020 (the “January 2020 Financials”), (ii)
disclosed in writing to the Administrative Agent, or (iii) disclosed in a public
filing with the SEC, as of the Second Amendment Effective Date, there are no
material liabilities of the Borrower or any of its Subsidiaries of any kind,
whether accrued, contingent, absolute, determined, determinable or otherwise,
and there is no existing condition, situation or set of circumstances which
could reasonably be expected to result in such a liability other than the
potential impact associated with the COVID-19 pandemic (the breadth and extent
of which are unknown as of the date hereof).

(ii) Since January 31, 2020, except as (i) set forth in the January 2020
Financials, (ii) disclosed in writing to the Administrative Agent, or (iii)
disclosed in a public filing with the SEC, the Borrower and its Subsidiaries,
have not:

(A)



incurred or assumed any third party Indebtedness for borrowed money,
individually or in the aggregate, in excess of $1,000,000;

(B)



made any Investments (or entered into any binding agreements to make any
Investments) in any other person, individually or in the aggregate, in excess of
$1,000,000;

(C)



consummated any asset sales or dispositions (or entered into any binding
agreements to make any asset sales or dispositions), individually or in the
aggregate, in excess of $1,000,000;

(D)



paid or declared any Dividends (or entered into any binding agreements to make
or declare any Dividends), individually or in the aggregate, in excess of
$1,000,000;



15




(E)



made or declared any Junior Indebtedness Payments (or entered into any binding
agreements to make or declare any Junior Indebtedness Payments), individually or
in the aggregate, in excess of $1,000,000.

(f) Accuracy of Representations; No Event of Default.  After giving effect to
this Amendment, (a) the representations and warranties of the Borrower set forth
herein (including with respect to the recitals herein) and the Loan Documents
that are qualified by materiality are true and correct, and the representations
and warranties that are not so qualified shall be true and correct in all
material respects, in each case on and as of the date hereof and after giving
effect to this Amendment, as applicable, with the same effect as though made on
and as of the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties that are qualified by materiality shall be true
and correct, and the representations and warranties that are not so qualified
shall be true and correct in all material respects, as of such earlier date) and
(b) as of the date hereof after giving effect to this Amendment, no Default or
Event of Default exists.

Section 4. Conditions Precedent to Effectiveness.  This Amendment shall be
effective upon the date (such date, the “Second Amendment Effective Date”) that
each of the following conditions is satisfied:

(a) The Administrative Agent shall have received a counterpart signature page of
this Amendment duly executed by (i) each Agent, (ii) the Borrower and each of
the other Loan Parties, (iii) the Required Lenders and (iv) U.S. Bank National
Association as Junior Agent under the First-Second Intercreditor Agreement;

(b) The Agents shall have received a copy of a duly executed amendment and
waiver to the Second Lien Credit Agreement, which shall be in form and substance
satisfactory to the Agents; and

(c) The Borrower shall have paid all reasonable and documented out-of-pocket
fees and expenses of the Agents to the extent (i) invoiced on or prior to the
date hereof and (ii) required to be paid pursuant to Section 9.05(a) of the
Credit Agreement.

Section 5. Reference to and Effect Upon the Loan Documents.  

(a) Except as expressly modified hereby, all terms, conditions, covenants,
representations and warranties contained in the Credit Agreement and the other
Loan Documents, and all rights of the Lender Parties and all of the Obligations,
shall remain in full force and effect.  The Borrower and each other Loan Party
signatory hereto hereby confirms that no Loan Party has any right of setoff,
recoupment or other offset or any defense, claim or counterclaim with respect to
any of the Obligations, the Credit Agreement or any other Loan Document.

(b) From and after the Second Amendment Effective Date, (i) the term “Agreement”
in the Credit Agreement, and all references to the Credit Agreement in any Loan
Document, shall mean the Credit Agreement as amended hereby and (ii) the term
“Loan Documents” in the Credit Agreement and the other Loan Documents shall
include, without limitation, this Amendment and any agreements, instruments and
other documents executed and/or delivered in connection herewith.

(c) This Amendment shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of the Credit Agreement or any other Loan
Document. 

Section 6. Reaffirmation and Confirmation.  Each of the Loan Parties as debtor,
grantor, pledgor, guarantor, assignor, or in other any other similar capacity in
which such Loan Party grants liens or

16




security interests in its property or otherwise acts as accommodation party or
guarantor, as the case may be, hereby (i) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under each of the
Loan Documents to which it is a party (after giving effect hereto) and (ii) to
the extent such Loan Party granted liens on or security interests in any of its
property pursuant to any such Loan Document as security for or otherwise
guaranteed the Borrower’s Obligations under or with respect to the Loan
Documents, ratifies and reaffirms such guarantee and grant of security interests
and liens and confirms and agrees that such security interests and liens
hereafter secure all of the Obligations as amended hereby.  Each of the Loan
Parties hereby consents to this Amendment and acknowledges that each of the Loan
Documents remains in full force and effect as amended hereby and is hereby
ratified and reaffirmed.  Except as expressly set forth herein, the execution of
this Amendment shall not operate as a waiver of any right, power or remedy of
the Administrative Agent or Lenders or serve to effect a novation of the
Obligations.

Section 7. General Release.   In consideration of the willingness of the Agents
and the Lender Parties to enter into this Amendment, each Loan Party hereby
fully, finally unconditionally and irrevocably releases and forever discharges
the Agents, the Lenders and the Agents’, and the Lenders’ respective
predecessors, successors, assigns, officers, managers, directors, employees,
agents, attorneys, representatives, and Affiliates (hereinafter all of the above
collectively referred to as the “Lender Group”), from any and all claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever, including, without limitation, all claims,
demands, and causes of action for contribution and indemnity, whether arising at
law or in equity, whether known or unknown, whether liability be direct or
indirect, liquidated or unliquidated, whether absolute or contingent, foreseen
or unforeseen, and whether or not heretofore asserted, which any Loan Party, on
or prior to the date hereof, may have or claim to have against any of the Lender
Group in any way related to or connected with this Amendment, the Credit
Agreement, the other Loan Documents and the transactions governed thereby, in
each case related to claims otherwise arising on or prior to the date hereof.

Section 8. Governing Law; Miscellaneous.

(a) Governing Law.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(b) Jurisdiction; Service of Process; Consent to Venue; Waiver of Jury
Trial.  The provisions of Sections 9.13 and 9.17 of the Credit Agreement are
hereby incorporated as if set forth herein, mutatis mutandis.

Section 9. Headings.  Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

Section 10. Severability.  The illegality or unenforceability of any provision
of this Amendment or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Amendment or any instrument or agreement required hereunder. 

Section 11. Notices.  All notices, requests, and demands to or upon the
respective parties hereto shall be given in accordance with Section 9.01 of the
Credit Agreement.

Section 12. Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which,
when taken together, shall constitute but one contract, and shall become
effective as provided in Section 4 of this Amendment.  Delivery of an

17




executed counterpart to this Amendment by facsimile (or other electronic)
transmission pursuant to procedures approved by the Administrative Agent shall
be as effective as delivery of a manually signed original.

(signature pages follow)

 



18




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

 

 

 

BORROWER:

 

CENTRIC BRANDS INC.

 

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

 





[Signature Page to Amendment No. 2 and Waiver to Credit Agreement]




Acknowledged and Agreed:

 

 

SUBSIDIARY LOAN PARTIES:

 

 

 

 

 

 

 

DBG HOLDINGS SUBSIDIARY, INC.

 

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

INNOVO WEST SALES, INC.

 

 

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

 

 

HUDSON CLOTHING HOLDINGS, INC.

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

 

 

HC ACQUISITION HOLDINGS, INC.

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

 

 

DFBG SWIMS, LLC

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

 

 



[Signature Page to Amendment No. 2 and Waiver to Credit Agreement]



 

 

 

 

 

 

RG PARENT LLC

 

 

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

ROBERT GRAHAM HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

 

 

ROBERT GRAHAM DESIGNS, LLC

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

 

 

ROBERT GRAHAM RETAIL LLC

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

 

 

RGH GROUP LLC

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

MARCO BRUNELLI IP, LLC

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 



[Signature Page to Amendment No. 2 and Waiver to Credit Agreement]



 

 

 

 

 

 

AMERICAN MARKETING ENTERPRISES INC.

 

 

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

BRIEFLY STATED HOLDINGS INC.

 

 

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

 

 

BRIEFLY STATED, INC.

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

 

 

CENTRIC JEWELRY INC.

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

 

 

KHQ INVESTMENT LLC

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

KHQ ATHLETICS LLC

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 



[Signature Page to Amendment No. 2 and Waiver to Credit Agreement]



 

 

 

 

 

 

ROSETTI HANDBAGS AND ACCESSORIES, LTD.

 

 

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

CENTRIC ACCESSORIES GROUP LLC

 

 

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

 

 

CENTRIC SOCKS LLC

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

 

 

VZI INVESTMENT CORP.

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

 

 

CENTRIC-BCBG LLC

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

CENTRIC-BCBG RETAIL LLC

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 



[Signature Page to Amendment No. 2 and Waiver to Credit Agreement]



 

 

 

 

 

 

CENTRIC DENIM USA LLC

 

 

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

CENTRIC BEAUTY LLC

 

 

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

 

 

ADDED EXTRAS LLC

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

 

 

LOTTA LUV BEAUTY LLC

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

 

 

CENTRIC WEST LLC

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

F&T APPAREL LLC

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 



[Signature Page to Amendment No. 2 and Waiver to Credit Agreement]



 

 

 

 

 

 

CENTRIC DENIM RETAIL LLC

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

 

 

CENTRIC BRANDS HOLDING LLC

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 

 

CENTRIC BRANDS HOLDING LLC

 

 

 

By:

/s/ Anurup Pruthi

 

 

Name: Anurup Pruthi

Title: Chief Financial Officer

 

 





[Signature Page to Amendment No. 2 and Waiver to Credit Agreement]



 

 

 

 

 

 

AGENTS:

 

ARES CAPITAL CORPORATION, as Administrative Agent

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

 

 

ACF FINCO I LP, as Collateral Agent and Revolving Agent

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 





[Signature Page to Amendment No. 2 and Waiver to Credit Agreement]



 

 

 

 

 

 

HPS INVESTMENT PARTNERS, LLC, as Documentation Agent

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

 





[Signature Page to Amendment No. 2 and Waiver to Credit Agreement]



 

 

 

 

 

 

Ares Capital Corporation, as a Term Lender

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

 

 

Ares Capital CP Funding, LLC, as a Term Lender

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

CADEX Credit Financing, as a Term Lender

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

 

 

ARES CENTRE STREET PARTNERSHIP, L.P., as a Term Lender

By: Ares Centre Street GP, Inc., as general partner

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

Ares Jasper Fund Holdings LLC, as a Term Lender

By: Ares Capital Management LLC, as servicer

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 





[Signature Page to Amendment No. 2 and Waiver to Credit Agreement]



 

 

 

 

 

 

Ares ND CSF Holdings LLC, as a Term Lender

 

By: Ares Capital Management LLC, as servicer

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

 

 

Ares Credit Strategies Insurance Dedicated Fund Series of SALI Multi-Series
Fund, L.P., as a Term Lender

By: Ares Management LLC, its investment subadvisor

By: Ares Capital Management LLC, as subadvisor

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

Ares Senior Direct Lending Parallel Fund (U), L.P., as a Term Lender

By: Ares Management LLC, its investment manager

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

 

 

Ares Senior Direct Lending Parallel Fund (U) B, L.P., as a Term Lender

By: Ares Management LLC, its investment manager

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

AC AMERICAN FIXED INCOME IV, L.P., as a Term Lender

By: Ares Management LLC, its investment manager

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 





[Signature Page to Amendment No. 2 and Waiver to Credit Agreement]



 

 

 

 

 

 

Federal Insurance Company, as a Term Lender

 

By: Ares Management LLC, its investment manager

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

 

 

SC ACM Private Debt Fund L.P., as a Term Lender

By: Ares Management LLC, its investment advisor

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

Nationwide Life Insurance Company, as a Term Lender

By: Ares Management LLC, its investment manager

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

 

 

Nationwide Mutual Insurance Company, as a Term Lender

By: Ares Management LLC, its investment manager

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

Great American Life Insurance Company, as a Term Lender

By: Ares Management LLC, its investment manager

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 





[Signature Page to Amendment No. 2 and Waiver to Credit Agreement]



 

 

 

 

 

 

Great American Insurance Company, as a Term Lender

 

By: Ares Management LLC, its investment manager

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

 

 

Bowhead IMC LP, as a Term Lender

By: Ares Management LLC, its investment manager

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

AN Credit Strategies Fund, L.P., as a Term Lender

By: Ares Management LLC, its investment manager

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

 

 

Ares European Credit Strategies Fund VIII (BUMA), L.P., as a Term Lender

By: Ares Management Limited, its investment manager

By: Ares Capital Management LLC, its subadvisor

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

Diversified Loan Fund – Private Debt A S.a.r.L, as a Term Lender

By: Ares Management Limited, its portfolio manager

By: Ares Capital Management LLC, its subadvisor

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 





[Signature Page to Amendment No. 2 and Waiver to Credit Agreement]



 

 

 

 

 

 

SDL Finance 1 LP, as a Term Lender

 

By: Ares Capital Management LLC, as servicer

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

SDL Finance 2 LP, as a Term Lender

By: Ares Capital Management LLC, as servicer

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

CION ARES DIVERSIFIED CREDIT FUND, as a Term Lender

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

Ares Senior Direct Lending Master Fund Designated Activity Company, as a Term
Lender

By: Ares Capital Management LLC, its investment manager

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

Ares Senior Direct Lending Parallel Fund (L), L.P., as a Term Lender

By: Ares Capital Management LLC, its investment manager

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

Ares SDL Holdings (U) Inc., as a Term Lender

By: Ares Capital Management LLC, its investment manager

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 



[Signature Page to Amendment No. 2 and Waiver to Credit Agreement]



 

 

 

 

 

 

 

ADF I Holdings LLC, as a Term Lender

 

By: Ares Capital Management LLC, as servicer

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

ARES CAPITAL CORPORATION, as a Revolving Lender

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

CION ARES DIVERSIFIED CREDIT FUND as a Revolving Lender

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

ARES CENTRE STREET PARTNERSHIP, L.P., as a Revolving Lender

By: Ares Centre Street GP, Inc. as general partner

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

ARES JASPER FUND, L.P., as a Revolving Lender

By: Ares Capital Management LLC, its investment manager

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 





[Signature Page to Amendment No. 2 and Waiver to Credit Agreement]



 

 

 

 

 

 

ARES ND CREDIT STRATEGIES FUND LLC, as a Revolving Lender

 

By: Ares Capital Management LLC, its account manager

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

ARES CREDIT STRATEGIES INSURANCE DEDICATED FUND SERIES OF SALI MULTI-SERIES
FUND, L.P., as a Revolving Lender

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

ARES SENIOR DIRECT LENDING MASTER FUND DESIGNATED ACTIVITY COMPANY, as a
Revolving Lender

By: Ares Capital Management LLC, its investment manager

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

ARES SENIOR DIRECT LENDING PARALLEL FUND (L), L.P., as a Revolving Lender

By: Ares Capital Management LLC, its investment manager

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

ARES SENIOR DIRECT LENDING PARALLEL FUND (U), L.P., as a Revolving Lender

By: Ares Capital Management LLC, its investment manager

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

 



[Signature Page to Amendment No. 2 and Waiver to Credit Agreement]



 

 

 

 

 

 

Ares Senior Direct Lending Parallel Fund (U) B, L.P., as a Term Lender

 

By: Ares Capital Management LLC, its investment manager

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

ARES DIRECT FINANCE 1 LP, as a Revolving Lender

By: Ares Capital Management LLC, its investment manager

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

Diversified Loan Fund – Private Debt A S.a.r.L, as a Revolving Lender

By: Ares Management Limited, its portfolio manager

By: Ares Capital Management LLC, its subadvisor

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

ACF FINCO I LP, as Term Lender

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

Ares Commercial Finance LP, as Term Lender

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 





[Signature Page to Amendment No. 2 and Waiver to Credit Agreement]



 

 

 

 

 

 

Aiguilles Rouges Sector B Investment Fund, L.P., as Term Lender and Revolving
Lender

 

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

 

 

AXA Equitable Life Insurance Company, as Term Lender

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

 

 

Brickyard Direct Holdings, L.P., as Term Lender

By: HPS Investment Partners, LLC, its Investment Manager

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

 

 

Brickyard Direct Lending Fund, L.P. as Revolving Lender

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

Cactus Direct Holdings, L.P., as Term Lender

By: HPS Investment Partners, LLC, its Investment Manager

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

Cactus Direct Lending Fund, L.P., as Revolving Lender

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 



[Signature Page to Amendment No. 2 and Waiver to Credit Agreement]



 

 

 

 

 

 

Falcon Credit Fund, L.P., as Term Lender and Revolving Lender

 

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

 

Lincoln Investment Solutions, Inc., as Term Lender and Revolving Lender

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

 

Moreno Street Direct Lending Fund, L.P., as Term Lender and Revolving Lender

By: HPS Investment Partners, LLC, its Investment Manager

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

 

NDT Senior Loan Fund, L.P., as Term Lender and Revolving Lender

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

Pacific Indemnity Company, as Term Lender and Revolving Lender

By: HPS Investment Partners, LLC, its Investment Manager

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

Philadelphia Indemnity Insurance Company, as Term Lender

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 



[Signature Page to Amendment No. 2 and Waiver to Credit Agreement]



 

 

 

 

 

 

Private Loan Opportunities Fund, L.P., as Term Lender and Revolving Lender

 

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

 

Red Cedar Fund 2016, L.P., as Revolving Lender

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

 

 

 

Red Cedar Holdings, L.P., as Term Lender

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

 

 

 

Reliance Standard Life Insurance Company, as Term Lender

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

 

 

 

Safety National Casualty Corporation, as Revolving Lender

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

 

SLF 2016 Institutional Holdings II, L.P., as Term Lender

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

 



[Signature Page to Amendment No. 2 and Waiver to Credit Agreement]



 

Specialty Loan Fund 2016-L, L.P., as Revolving Lender

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

 

 

 

 

SLF 2016 Institutional Holdings, L.P., as Revolving Lender

 

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

 

SLF 2016-L Holdings, L.P., as Term Lender

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

 

 

 

Specialty Loan Fund –CX—2, L.P., as Revolving Lender

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

 

 

 

Specialty Loan Fund 2016, L.P., as Term Lender and Revolving Lender

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

 

 

 

Specialty Loan Fund 2016-L, L.P., as Revolving Lender

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

 

Specialty Loan Ontario Fund 2016, L.P., as Term Lender and Revolving Lender

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 



[Signature Page to Amendment No. 2 and Waiver to Credit Agreement]



 

 

 

 

Swiss Capital HPS Private Debt Fund L.P., as Term Lender and Revolving Lender

 

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

 

CST Specialty Loan Fund, L.P., as Revolving Lender

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

 

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

 

 

 

SLF CX-2 Holdings B, L.P., as Term Lender

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

 

 

 

SLF CX-2 Holdings, L.P., as Term Lender

By: HPS Investment Partners, LLC, its Investment Manager

 

 

 

 

By:

/s/ Vikas Keswani

 

 

Name: Vikas Keswani
Title: Managing Director

 

 

 



[Signature Page to Amendment No. 2 and Waiver to Credit Agreement]



 

Acknowledgement and Consent:

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Junior Agent under the First-Second
Intercreditor Agreement, consents to this Amendment

 

 

By:

/s/ Crystal Crudup-Burt

 

 

Name: Crystal Crudup-Burt

Title: Vice President

 

 

 

 



[Signature Page to Amendment No. 2 and Waiver to Credit Agreement]



 

 

 

